Citation Nr: 1441034	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, with Vietnam service from August 1967 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for hearing loss and tinnitus.  In an October 2012 rating decision, the RO granted service connection for tinnitus; the Veteran has not challenged any aspect of this decision.  Thus, the Board finds that that claim is no longer in appellate status, and no further consideration is necessary.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2014.  A transcript of the hearing is of record.  

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including VA treatment records considered by the RO.  The Veterans Benefits Management System electronic claims file does not contain any documents.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., February 2011 VA examination.  Second, the Veteran contends that his current hearing loss started from exposure to excessive noise during his military service; he has indicated that he has not experienced significant post-service noise exposure.  See, e.g., January 2011 written statement; July 2014 Bd. Hrg. Tr. at 5-8.  The Veteran's service records show that his military occupation specialty was indirect fire crewman, and the RO granted service connection for tinnitus based on the Veteran's in-service noise exposure.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2002).  Accordingly, the Board finds there is a current disability and an in-service event.

Third, the dispositive issue is whether there is a relationship between this current disorder and in-service noise exposure.  There are multiple medical opinions in this regard.

A February 2011 VA examiner determined that the Veteran's hearing loss was less likely than not related to service because he had normal hearing at separation with no significant threshold shifts during service.  A September 2012 VA examiner provided a similar opinion based on the premise of normal hearing at separation.  Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  See 38 C.F.R. § 3.303(d) (2013); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, a November 2013 VA opinion provided upon a review of the claims was that the hearing loss was less likely than not the result of military noise exposure; the examiner also noted, however, that she could not speculate as to the cause of the Veteran's hearing loss because there are a number of potential causal factors for hearing loss generally.  This opinion is, therefore, internally inconsistent.

In April 2012 statement, a private ear nose and throat physician, Dr. RH, opined that the Veteran's bilateral sensorineural hearing loss, noted upon examination in 2011, was most consistent with noise-induced hearing loss acquired during his military service.  In a November 2012 statement, Dr. RH explained that the pattern of the Veteran's hearing loss was consistent with his history of loud in-service noise exposure.  In a June 2013 submission, Dr. RH noted that he had reviewed the Veteran's claims file, including the VA examinations.  Dr. RH's definitive opinion linking the Veteran's current hearing loss with his in-service noise exposure is supported by rationale and is based upon a review of the relevant medical records and the Veteran's competent and credible lay evidence of noise exposure.  The Board thus affords this opinion substantial probative weight.

The most probative evidence of record, therefore, supports a finding that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


